Order of Court.
Upon consideration of the application for certiorari filed to review the judgment of the Court of Appeals in this case, it is ordered that the certiorari be granted and that the judgment of the Court of Appeals be hereby reversed, and the case is remanded for further proceedings not inconsistent with Culwell v. Lomas & Nettleton Co., 242 Ga. 242 (1978), and Walker v. Robinson, 232 Ga. 361 (1974), which clearly show Code Ann. §§ 6-701(a) (1) and 81A-154(b) are to be construed together so that a determination of finality under the latter satisfies the finality requirement of the former.

All the Justices concur.